COURT OF APPEALS
                                        SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-457-CR
 
EDUARDO ANTONIO CAMPIRANO                                         APPELLANT
 
                                                      V.
THE
STATE OF TEXAS                                                                 STATE
                                                   ----------
         FROM COUNTY CRIMINAL COURT NO. 9 OF
TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have
considered the appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
PER
CURIAM
 
PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH




Tex. R. App. P. 47.2(b)
 
DELIVERED: December 18,
2008




[1]See Tex. R. App. P. 47.4.